Citation Nr: 1128432	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  08-32 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, variously diagnosed as a delusional disorder, a depressive disorder, schizophrenia, and a bipolar disorder.



REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from December 2000 to May 2003.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal was previously before the Board in June 2010, when it was remanded for further development.  Unfortunately, the Board will again find that additional development is required.  

Therefore, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has developed an acquired psychiatric disability as a result of active service or, in the alternative, that his pre-existing disability was aggravated by service.

The evidence includes reports of psychiatric treatment prior to the Veterans' entrance into active service, as well as treatment during service.  The post service medical records show that the Veteran has been hospitalized for his psychiatric disability, and that it is of such severity that he has been determined to be incompetent. 

As the Board noted in June 2010, the Veteran was afforded a VA examination in December 2007, at which time the examiner opined that the Veteran's illness began before he entered service, and that it was less likely than not that it was aggravated beyond normal progression during service.  Unfortunately, the examiner failed to note that the Veteran's November 2000 entrance examination found him to be psychiatrically normal, which means that he is entitled to the presumption of soundness.  

The Board also noted in June 2010 that once it is established that a Veteran is entitled to the presumption of soundness, it must be determined whether or not there is sufficient evidence to rebut this presumption.  Pursuant to 38 U.S.C.A. § 1111, there is a two-pronged test for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003.  Therefore, the Board remanded the Veteran's claim so that he could be afforded a new VA examination, and so that the examiner could provide an opinion based on the correct legal standard.  

A May 2011 supplemental statement of the case indicates that the Veteran was scheduled for his VA examination in June 2010 but failed to report.  A computer printout notes that the Veteran was to be scheduled for his VA examination, and also notes that there were two addresses on file for him.  The print out states that letters were to be sent to both addresses, and copies of all examination notification letters to the Veteran were to be placed in the claims folder.  

Unfortunately, the claims folder does not contain copies of the notification letter, so that the Board is unable to ensure that letters were mailed to both addresses associated with the Veteran.  Moreover, there is no indication as to whether either letter was returned as undeliverable.  Furthermore, as previously noted, the Veteran has been found to be incompetent, and a custodian has been appointed to handle his affairs.  It is unclear if the custodian was provided with notification of the Veteran's examination.  Finally, the Board notes that it may be possible to obtain the necessary opinion without an additional examination.  In view of these developments, the Board believes that another attempt should be made to schedule the Veteran for an examination and to obtain the necessary opinions.  


Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA psychiatric examination to determine the nature and extent of his acquired psychiatric disability.  Notification letters should be mailed to both the [redacted]addresses, as well as any other addresses that have recently been associated with the Veteran.  A notification letter should also be mailed to the Veteran's custodian.  Copies of all letters notifying the Veteran and his custodian of the Veteran's scheduled examination must be placed in the claims folder.  The claims folder must be made available to the examiner for review with the examination.  After the completion of the examination and review of the record, the examiner should attempt to express the following opinions:

a) Does the Veteran have an acquired psychiatric disability?  If so, what is the diagnosis of this disability?

b) If the Veteran has an acquired psychiatric disability, is there clear and unmistakable evidence (evidence that is undebateable, obvious, or manifest) that the Veteran's psychiatric disability existed prior to service?

c) If it is determined that the Veteran's psychiatric disability existed prior to service, is there clear and unmistakable evidence to show that it was NOT aggravated by service?

d) If it is determined that the Veteran's acquired psychiatric disability did not exist prior to service, is it as likely as not (50 percent probability or more) that it developed as the result of active service?

The reasons and bases for all opinions should be provided.  If the examiner finds that they are unable to provide the opinion without resort to speculation, the reasons and bases for this finding must be provided, and any evidence that might enable the examiner to provide the opinion should be indentified. 

2.  If the Veteran is unable to be contacted or fails to report for the scheduled examination, the claims folder should be forwarded to the VA examiner who previously examined the Veteran in December 2007.  If this examiner is no longer available, the claims folder should be forwarded to a VA examiner of equal qualifications.  The examiner should indicate whether or not they are able to provide the opinions requested above without an additional examination of the Veteran.  If so, the examiner should express all of the opinions in the same manner as requested above.  

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action until otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


